This is a proceeding under article 78 of the Civil Practice Act to review a final determination of the State Tax Commission, affirming as adjusted, an annual corporation franchise tax assessed against petitioner under article 9-A of the Tax Law. The assessment was for the tax year commencing November 1,1943, in the sum of $1,736.21, and for the transition period from November 1, 1944, to December 31st of that year, in the amount of $1,150.72, making a total tax of $2,886.93. The petitioner is a domestic corporation. Prior to October 1, 1943, it operated, as a real estate corporation in New York City. Its activity had been confined to the ownership and operation of an apartment house. Its franchise taxes up to that time had been assessed under section 182 of the Tax Law applicable to real estate corporations “ wholly engaged ” in the purchase and sale of, and holding title to, real estate. On October 1, 1943, petitioner acquired two commercial hotels in Ohio, one in the city of Dayton and one in the city of Cleveland. Since that time it has operated such hotel properties in Ohio, in addition to the apartment house in New York. Its principal office from that time on has been in Chicago, Illinois, and its books and records had been transferred to that office. When the Tax Commission learned that petitioner was operating the hotels in Ohio it levied tax against it under provisions of article 9-A of the Tax Law, instead of section 182 of that law. The only issue here is whether the franchise tax against petitioner is properly assessed under article 9-A of the Tax Law or whether the petitioner comes within section 182 of the same law. The commission held that petitioner was properly taxable under article 9-A. There is no statutory authority for the assessment of franchise tax upon the basis of the type of business conducted in this State only. The statute treats a corporation as a single entity (Tax Law, §§ 209, 214). Article 9-A by its terms applies to every domestic corporation and every foreign corporation except those that are exempt. The record clearly shows that petitioner is no longer wholly engaged in the business of real estate in the State of New York and has not been since October 1, 1943, and consequently is no longer taxable under section 182 of the Tax Law. Determination of the commission unanimously confirmed, with $50 costs and disbursements. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.